Citation Nr: 1614012	
Decision Date: 04/06/16    Archive Date: 04/25/16

DOCKET NO.  12-29 351	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an effective date prior to January 11, 2012, for the grant of service connection for a residual painful scar, status post appendectomy.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Crohe, Counsel

INTRODUCTION

The Veteran served on active duty from February 1989 to August 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from February 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

In February 2013, the Veteran testified at a video-conference Board hearing before a Veterans Law Judge.  A transcript of the hearing is of record.  In January 2016, the Veteran was informed that the Veterans Law Judge who conducted such hearing was no longer employed by the Board and was provided with an opportunity to elect to appear at another Board hearing before a different Veterans Law Judge.  However, in a subsequent January 2012 statement, the Veteran indicated that he did not wish to appear at another Board hearing and requested that his case be considered on the evidence of record.

In a May 2014 decision, the Board denied entitlement to an effective date prior to January 11, 2012, for the grant of service connection for a residual painful scar, status post appendectomy.  At the same time, the Board remanded the issues of entitlement to a disability rating in excess of 10 percent for lumbar strain and, as a component of such claim, entitlement to a total disability rating based on individual unemployability (TDIU).  

The Veteran appealed that portion of the Board's decision that denied entitlement to an effective date prior to January 11, 2012, for the grant of service connection for a residual painful scar, status post appendectomy, to the United States Court of Appeals for Veterans Claims (Court).  In an October 2015 memorandum decision, the Court vacated the Board's May 2014 decision, and remanded the issue to the Board.

Relevant to the issues remanded in May 2014, the Board notes that the development ordered has not yet been completed and they have not been recertified to the Board.  Therefore, those issues are not properly before the Board at this time.  

The Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files associated with his appeal.    

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In February 1992, the Veteran filed a claim for service connection for an appendectomy that was performed in June 1989.  In an August 1992 rating decision, the RO denied the Veteran's claim for service connection for an appendectomy.  The evidence of record at that time included the Veteran's service treatment records, which were silent for any complaints, treatment, or diagnoses regarding appendicitis or appendectomy.  In the August 1992 rating decision, the RO found that service treatment records were silent for an appendectomy or any reference to an appendectomy and denied the Veteran's claim.  

Subsequently, the Veteran filed a claim to reopen his claim for service connection for appendicitis on January 11, 2012.  At the same time that he filed his claim, he also submitted treatment records from St. John Hospital of Nassau Bay, which showed that he was treated for acute appendicitis and underwent an appendectomy in June 1989.  Based on an April 2012 VA examiner's opinion that that it was at least as likely as not that the Veteran's residuals, status post appendectomy, to include scar, was related to the appendicitis surgery that occurred while in military service, service connection for such disability was granted, effective January 11, 2012.  
	
However, 38 C.F.R. § 3.156(c) (2015) provides that, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding paragraph (a) of the same section (which defines new and material evidence). The regulation further identifies service records related to a claimed in-service event, injury, or disease as relevant service department records. 38 C.F.R.  
§ 3.156(c)(1)(i).  

In his May 2012 Notice of Disagreement, his October 2012 Substantive Appeal, and during his February 2013 hearing, the Veteran asserted that, while his appendectomy  was performed at a private hospital, the military paid for the procedure.  More specifically, in his April 2015 Court Informal Brief, the Veteran asserted that VA should have obtained the "bill showing [that] financial responsibility [had been] assumed by U.S. military insurance."  On review of the record it does not appear that attempts have been made to search official service department records for an insurance claim or other financial statement demonstrating that the military paid for the Veteran's appendectomy in 1989.  

VA has a duty to make as many attempts as necessary to obtain relevant records from a federal department or agency until a determination is made that such records are unavailable or that any further attempts to obtain them would be futile.  See 38 C.F.R. § 3.159(c)(2).  Accordingly, as it is uncertain whether the Veteran's military insurance claim or other relevant financial statements are in fact unavailable and whether further attempts to obtain the records would truly be futile, efforts should be taken upon remand to attempt to obtain these records.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  After obtaining any necessary information from the Veteran, the AOJ should contact any appropriate source and request all available insurance claims or other relevant financial statements regarding the military's financial responsibility for the Veteran's appendectomy performed at St. John Hospital in Nassau Bay in June 1989.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  After completing the above action, to include any other development as may be indicated by any response received as a consequence of the action taken in the preceding paragraph, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




